Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on  have been fully considered but they are not persuasive. In regards to claims 1, Remarks, filed on January 4, 2021, pages 7-9, applicant argues US 2015/0213599 A1 to Buzaglo et al. fails to teach “a pattern-finding tool that is trained based upon one or more templates related to one or more training images containing a pattern of interest. Examiner respectfully disagrees. Buzaglo, teaches a CNN that has been trained using a database of images to output the automatic diagnosis report. It would have been obvious to one having ordinary skill in the art at the time of the invention that the pattern-finding tool is trained based on templates in merely a variation of the CNN. Therefore, the rejection of claim 1 (and dependent claims 2-4) will be maintained.  
Applicant’s arguments, see Remarks, filed January 4, 2021, with respect to independent claims 5, 11, 13 and 19,  have been fully considered and are persuasive.  The USC 103 rejections of claims 5, 11, 13 and 19 has been withdrawn. Examiner agrees the prior art of record fails to explicitly teach “generates a weighted mask having features of the one or more candidate shapes that exceed a probability threshold”. Further prior art search failed to explicitly teach generating a weighted mask having features of the one or more candidate shapes that exceed a probability threshold as recited in claims 5, 11, 13 and 19. Therefore claims 5, 11, 13 and 19  (and dependent claims 6-10, 12, 14-18 and 20) would be allowable. 
In regards to claims 21, the prior art (and further prior art search) fails to explicitly teach “identify probability of the presence of the one or more shapes in the image during runtime operation and thereby generate a reconstructed image in which the features of a model of the one or more candidate shapes”. Therefore claim  21  (and dependent claim 22) would be allowable. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0213599 A1 to Buzaglo et al., hereinafter, “Buzaglo”.
Claim 1. A system for pattern-finding in an image comprising: Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report.
Buzaglo [0041] teaches several methods of pattern matching, prior to classification by a machine language classifier may be used.
a pattern-finding tool that is trained based upon one or more template(s) related to one or more training image(s) containing a pattern of interest; Buzaglo [0014] teaches wherein parts matching the pattern are candidate object components; classifying the candidate object components with a subsequent additional machine language classifier (preferably a CNN classifier)
Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report. The CNN, having previously been trained with a database of images, has acquired the ability to recognize and report with some precision the presence of bacteria in the tissue image.
Buzaglo [0036] teaches the above template matching process feeds the subsequent machine learning module with a reduced set of HP template candidates.
a neural net classifier trained on the one or more training image(s); Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report. The CNN, having previously been trained with a database of images, has acquired the ability to recognize and report with some precision the presence of bacteria in the tissue image.
a template matching process in which, during runtime, either: (a) the trained neural net classifier provides one or more template(s) based on a runtime image to the pattern-finding tool, and the trained pattern finding tool performs pattern matching based upon the one or more template images combined with the runtime image, or (b) the trained pattern-finding tool provides found patterns from the runtime image to the trained neural net classifier, and the trained neural net classifier performs pattern-matching based on the found patterns and the runtime image. Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report. The CNN, having previously been trained with a database of images, has acquired the ability to recognize and report with some precision the presence of bacteria in the tissue image. The necessary information is implicitly stored in its large set of internal parameters whose values have been gradually adjusted during the presentation of the images in the database using an appropriate training algorithm. 
Buzaglo [0041] teaches several methods of pattern matching, prior to classification by a machine language classifier may be used.
Claim 2. The system as set forth in claim 1 wherein the pattern-finding tool is adapted to be trained using a plurality of the templates. Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report.
Claim 3. The system as set forth in claim 1 wherein the pattern-finding tool is trained on a single template. Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report.
Claim 4. The system as set forth in claim 1 wherein the neural net comprises a convolutional neural network (CNN). Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661